PER CURIAM.
We affirm the summary denial of Vincent Selkirk’s postconviction motion. Af-firmance is without prejudice to file a new motion realleging his reliance on this attorney’s misadvice. The order is affirmed with prejudice in all other respects.
By separate order, we granted Selkirk a belated direct appeal from his conviction and sentence in this case. If Selkirk does not prevail in that appeal, he may file a timely postconviction motion after jurisdiction returns to the trial court and again allege that his plea was the product of his attorney’s misadvice. Because counsel’s reported statement was ambiguous, and Selkirk did not explain what he understood counsel to mean, we cannot say that the trial court erred in finding that the transcript of the change of plea hearing conclusively disproved this claim. If Selkirk files a new motion, he should allege his interpretation of the statement and should further explain whether that understanding *1174was affected by the trial court’s advice to him at the change of plea hearing.
FARMER, GROSS and HAZOURI, JJ., concur.